Citation Nr: 0323635	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  98-10 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Eligibility to Dependent's Education Assistance under 
38 U.S.C. Chapter 35.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from December 1943 to 
August 1944.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 rating decision of the Nashville, 
Tennessee, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  


REMAND

In its current status, this case returns to the Board 
following its remand in May 2003.  Unfortunately, additional 
development is necessary prior to completion of appellate 
review.  The Board observes that VA must notify the appellant 
of evidence and information necessary to substantiate her 
claim and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The Board is prohibited for performing this function in the 
first instance inasmuch as such an action could be 
prejudicial to the veteran.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Circ. 2003); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)). In view of the foregoing, 
another remand is necessary for the following actions.  

1.  The RO should inform the appellant of 
which information and evidence she is to 
provide to VA and which information and 
evidence VA will attempt to obtain on her 
behalf.  

2.  Thereafter, the RO should readjudicate 
the claims.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.  The RO is advised that the 
appellate under the law is provided a 1-
year period after notification.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




